Title: Samuel Greenhow to Thomas Jefferson, 11 November 1813
From: Greenhow, Samuel
To: Jefferson, Thomas


          Sir. Richmond 11th Novr 1813.
          I am very unwilling to be considered as impertinent, and have therefore hesitated, before I determined, that, I might, without impertinence, inclose to you a Copy of the Address & Constitution of an Association in Virginia, for the distribution of Bibles gratuitously, to those who are not able to purchase them.—Conscious of the purity of my motive, I have discarded the doubts which at first presented themselves to me as to the propriety of
			 this Act.
          This association has no tendency to produce any legal preference of Sects—that, it exists, made up of persons of all the different religious sects known among us, is perhaps (Under God) the result of that perfect toleration secured to us, in all matters relative to religion.—The distribution of  Bibles, so far from being calculated to give undue influence to any one sect, will tend to counteract the improper influence of ambitious and worldly men licensed as Preachers & pastors—To me
			 then it seems, that, this Association can not possibly produce evil of a political sort; which, from the devotion of so large a part of your life to the service of our Country, I suppose would be a previous enquiry with
			 you—
          If then, no evil will probably result from it, and the possession of the Bible shall, as I am sure it will, add to the Enjoyments of a number of our poor fellow Citizens who can not purchase—If, as I imagine is certain, the System of morals inculcated in the new testament, is the most perfect in existence—
          If the most correct principles of Civil liberty are presented in that Book—And if the distribution of Bibles shall excite Citizens of the poorer class, to make greater exertions to teach their children to read, and thus increase the Stock of knowledge in that Class of Society—then without Enquiring whether you or I receive this Book as a work of Inspiration, I shall hope for your patronage of the Association—
          We should be much pleased to number you among the members of the Society; But, if you should prefer it, we will thankfully receive any donation that you may be pleased to aid us with—
          Should you think this letter worthy of notice, you will please address your reply to me as Treasurer of the Bible Society of Virginia; to or to any of the managers, whose names you will find on the last page of
			 the inclosed pamphlett.
          I am Very respectfully Yrs &cSamuel Greenhow
        